Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 27-38 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method of making a package structure for a power converter, particularly characterized by integrally with the die pad, a structure between the conductive adhesive layer and the insulation adhesive layer, in order to block a flow of the conductive adhesive layer, as detailed in claim 27.  Claims 28-38 depends from claim 27.
The closest prior art of record, Guillotte et al. (US Patent 5,012,322, hereinafter referred to as “Guillotte”), teaches a method of making a package structure for a power converter, the method comprising: 
a) forming a conductive adhesive layer (35) on a first region of a die pad (12) (Figure; col. 4, line 7-10); 
b) arranging a power device die (29) on said conductive adhesive layer (35) (Figure; col. 4, lines 7-10); 
c) forming an insulation adhesive layer (15, 16) between a back surface of a control circuit die (10) and said die pad (12), wherein said insulation adhesive layer (15, 16) is layer is only on a second region of said die pad (12) (Figure; Col. 2, lines 50-60) 
(10) on said insulation adhesive layer (15, 16), wherein said insulation adhesive layer (15, 16) is separated from said conductive adhesive layer (35), and said insulation adhesive layer (15, 16) comprises first (15) and second (16) insulation adhesive layers (Figure; col. 2, lines 50-60).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 26, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896